cDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 4, the limitation “third party consumption, or trading” should be amended to “a third party consumption, or a trading”, since they are countable nouns in the context of the claim.
In claim 8, the recited limitation “the computer-program” should be amended to “the computer program”, to be consistent with the “computer program” introduced beforehand.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8  recite a limitation “dividing the power plant capacity is divided into multiple portions” which caused ambiguity. For continuing examination purpose, this limitation has been construed as “dividing the power plant capacity Claims 2-7 depend on claim 1 and therefore are also rejection since they have inherited the same deficiency.
Claim 2 recites a limitation “wherein the assigning of a token” which causes ambiguity. it is unclear if the recited token refers to a new token, or refers to the token introduced beforehand. For continuing examination purpose, this limitation has been construed as “wherein the assigning of [[a]] the token”.
Claim 4 recites a limitation “the consumption by an owner” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] a consumption by an owner”.
Claim 6 recites a limitation “the particular token” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “the 
Claim 10 recites a limitation “determine use of each respective portion of multiple portions of the power plant capacity” which causes ambiguities. For continuing examination purpose, this limitation has been construed as “determine use of the each respective portion of the multiple portions of the power plant capacity”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1 recites limitation “dividing the power plant capacity is divided into multiple portions”, which relates to mathematical calculation and is directed to abstract idea. Claim 1 also recites limitations “representing a particular portion of the multiple portions of the power plant capacity by a token; and determining use of the portion of the power plant capacity by assigning the token to a token wallet”, which can be done by mental processes and are directed to abstract idea. A human being can, by performing the operations in the mind, use a token to present a portion of energy, determine the usage of the portion of energy and assign the token to a token wallet. Nothing in the claim precludes these operations from practically being performed in the human mind. Claim 1 also recites additional limitations “power plant” and “token” and “token wallet”. These limitations are recited at a high level of generality and amount to mere generic power plant, generic token and token wallet. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 1, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.
Claim 4 depends on claim 1. Claim 4 recites additional limitation “wherein the token fulfills a function of a digital right, the digital right including a decision about a purpose of the portion of the power plant capacity, the purpose including a consumption by an owner or a third party consumption, or a trading”. This additional limitation relates to describe the purpose of the token, and does not integrate the abstract idea into a practical application. The additional limitation recited by claim 4, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 4 is not patent eligible.
Claim 5 depends on claim 1. Claim 5 recites additional limitation “the token wallet is identified using an identification code of the token wallet”, which can be done by a mental process and is directed to abstract idea. A human being can, by performing the operation in the mind, identify the token wallet using an ID code. Therefore, claim 5 is not patent eligible.
Claim 6 depends on claim 1. Claim 6 recites additional limitation “the token is identified using an identification code of the token”, which can be done by a mental process and is directed to abstract idea. A human being can, by performing the operation in the mind, identify the token using an ID code. Therefore, claim 6 is not patent eligible.
Claim 7 depends on claim 1. Claim 7 recites additional limitation “the power plant includes a wind power plant, or a photovoltaic power plant, or a biomass power plant”. This additional limitation is recited at a high level of generality and amounts to mere generic wind power plant, generic PV power plant and generic biomass power plant, therefore, it does not impose any meaningful limits on practicing the abstract idea so it does not integrate the abstract idea into a practical application. The additional limitation recited by claim 7, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 7 is not patent eligible.
Claim 8 recites limitation “dividing the power plant capacity is divided into multiple portions”, which relates to mathematical calculation and is directed to abstract idea. Claim 1 also recites limitations “representing a particular portion of the multiple portions of the power plant capacity by a token; and determining use of the portion of the power plant capacity by assigning the token to a token wallet”, which can be done by mental processes and are directed to abstract idea. A human being can, by performing the operations in the mind, use a token to present a portion of energy, determine the usage of the portion of energy and assign the token to a token wallet. Nothing in the claim precludes these operations from practically being performed in the human mind. Claim 8 also recites additional limitations “computer-readable memory medium” and  “computer”, which are recited at a high level of generality and amount to mere generic memory and generic computer for implementing the mental processes and mathematical calculation. Claim 8 also recites additional limitations  “power plant” and “token” and “token wallet”. These limitations are recited at a high level of generality and amount to mere generic power plant, generic token and token wallet. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 8, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 8 is not patent eligible.
To overcome above 101 rejections, Applicant is suggested to add additional limitation into claims 1 and 8: “consuming the portion of the power plant capacity based on the token”.

Claim 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. 
Claim 8 recites a computer-readable memory medium, which can be a transitory form of signal transmission to store a computer program. The claimed transitory form of signal transmission is not directed to any of the statutory categories of subject matter. Therefore, claim 8 is rejected under 35 U.S.C. 101. For details, please refer to MPEP 2106.03 (I). To overcome the 101 rejection and also for continuing examination purpose, the recited limitation “A computer-readable memory medium” has been construed as “A non-transitory computer-readable memory medium”.
Claim 9 recites a safety-relevant communication system comprising “multiple persons as communication participants”. The recited “multiple persons” is not directed to any of the statutory categories of subject matter. As described in MPEP 2106. 03. I: “Non-limiting examples of claims that are not directed to any of the statutory categories include: Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011)”. Therefore, claim 9 and its depend claim 10 are rejected under 35 U.S.C. 101. To overcome the 101 rejection and also for continuing examination purpose, the recited limitation “multiple persons as communication participants that are represented by respective token wallets” has been construed as “multiple token wallets representing multiple persons as communication participants”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over MAYNE (US 2019/0164236 A1, hereinafter as “MAYNE”).
Regarding claim 1, MAYNE teaches:
A computer-implemented method for controlling a utilization of a power plant capacity of a power plant ([0020]), the method comprising:
dividing the power plant capacity into multiple portions ([0071, 0072]: the power capacity of the energy source is divided into multiple portions/units, and a token is issued for each portion/unit of energy);
representing a particular portion of the multiple portions of the power plant capacity by a token ([0071, 0072]: a token is issued which represents a portion/unit of the power capacity); and
determining use of the portion of the power plant capacity by assigning the token to a token wallet (10a and 10b in FIG. 3, and [0055]: when an end user buys a token, the token is assigned to his/her private account which means the user can use the portion of energy associated with the token he/she bought. The private account can receive, keep and transfer the token, therefore the private account is a token wallet. Assigning the token to the private account/(token wallet) determines the user associated with the private account can use the respective portion of power).
MAYNE teaches specifically (underlines are added by Examiner for emphasis):




    PNG
    media_image1.png
    840
    725
    media_image1.png
    Greyscale


[0020] The inventive subject manner provides apparatus, systems and methods to measure and tag specific amounts of electricity produced by power plants and match them with volumes of electricity consumed by end-users. Individual units of electricity production will be represented by blockchain tokens to ensure the transparency, incorruptibility and efficiency of the system. The invention is intended to be used in three ways: (1) to allow end-users to directly express their preferences for specific forms of energy production (e.g. renewable energy production);(2) to allow the energy distribution companies that supply electricity to end-users (from herein referred to as retailers) to link their electricity supply to specific forms and sources of production and deliver tangible proof of provenance of the specific amounts of energy sold to end-users; (3) to allow energy companies that both produce electricity and sell it to end-users to deliver tangible proof of provenance of the energy they have produced and sold to end-users. 
[0055] FIG. 3 Part 10b through Part 13b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred.
[0071] The distributed blockchain application can either work with a preset number of tokens or can include functionality for generating new tokens. In one example in which the distributed blockchain application works with a present number of tokens, the peer blockchain application 69 of the computing platform 9 has token issuing functionality; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the computing platform 9, which in response issues a corresponding number of tokens to the energy source 1 by crediting an account associated with that energy source 1 with the corresponding number of tokens. The computer platform 9 may digitally sign issued tokens to verify authenticity. In such an example, the transaction transferring tokens from the computing platform 9 to the energy source 1 can be used to verify the provenance of the corresponding energy. In another example the distributed block chain application includes functionality to generate additional tokens which is incorporated into the functionality of the peer blockchain application 35 of the energy sources 1; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the peer blockchain application 35, which in response issues a corresponding number of tokens to the energy source 1 by generating a transaction crediting an account associated with that energy source 1 with the corresponding number of tokens.
[0072] As discussed above, according to the invention each token is associated with an amount of energy introduced into the energy provision system. In this way, each token represents an amount of energy. In an example, the energy introduced into the energy provision system is measured in unit sizes of, for example 1 kWh, and a token is issued for each unit of introduced energy. In alternative examples, different tokens could be associated with different amounts of energy.

Regarding claim 2, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the assigning of the token takes place by transferring the token to a particular token wallet (10a and 10b in FIG. 3: “if an energy token is bought by an end-user, it is their own private account”, and “if bought by an energy retailer/distributor, the energy token is transferred to their private account”).

Regarding claim 3, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the assignment of the token to the token wallet is registered in a register configured as a block chain system ([0059]: “a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain”. This teaches the assignment of energy tokens, i.e., the transferring the energy tokens to the private account of the end-user or distributor who bought the tokens, is recorded in a register of a blockchain system).

Regarding claim 4, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the token fulfills a function of a digital right, the digital right including a decision about a purpose of the portion of the power plant capacity, the purpose including a consumption by an owner ([0055]: “FIG. 3 Part 10b through Part 13b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred”. This teaches the energy token transferred to the user-user fulfills a function of a digital right indicating the user-user can consume the portion of energy he/she bought which is associated with the energy token) or a third party consumption, or a trading.

Regarding claim 6, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the token is identified using an identification code of the token (FIG. 4: the token shown in FIG. 4 has an ID code of “0000118956”).

Regarding claim 7, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the power plant includes a wind power plant ([0057]: “the energy provision system includes …, a wind farm 1b”), or a photovoltaic power plant ([0057]: “the energy provision system includes …, a solar farm 1c”), or a biomass power plant.

Claim 8 recites a non-transitory computer-readable memory medium storing a computer program causing a computer to perform the operation steps of the method of claim 1 with patentably the same limitations. Therefore, claim 8 is also rejected for the same reason recited in the rejection of claim 1.

Regarding claim 9, MAYNE teaches:
A safety-relevant communication system, comprising: 
a power plant ([0020]); and
multiple token wallets representing multiple persons as communication participants (FIG. 5, 10a and 10b in FIG. 3: when end users buy tokens, the tokens are assigned to their private accounts. The private accounts can receive, keep and transfer the tokens, therefore the private accounts are token wallets representing end-users who communicate to participate the energy purchasing);
wherein a power plant capacity of the power plant is divided into multiple portions ([0071, 0072]: the power capacity of the energy source is divided into multiple portions/units, and a token is issued for each portion/unit of energy) and each portion is assigned a purpose by using a token-based mechanism ([0071, 0072]: each portion of energy is assigned a token to present the right of consumption of the corresponding portion of energy by using a token-based mechanism), an assignment of a token to a token wallet of the token wallets (10a and 10b in FIG. 3, and [0055]: when an end user buys a token, the token is assigned to his/her private account which means the user can use the portion of energy associated with the token he/she bought. The private account can receive, keep and transfer the token, therefore the private account is a token wallet) being registered in a register configured as a block chain system ([0059]: The assignment of energy tokens, i.e., the transferring the energy tokens to the private account of the end-user or distributor who bought the tokens, is recorded in a register of a blockchain system) using at least one identification code (FIG. 4: the token shown in FIG. 4 has an ID code of “0000118956”).
MAYNE teaches specifically (underlines are added by Examiner for emphasis):




    PNG
    media_image1.png
    840
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    849
    media_image3.png
    Greyscale


[0020] The inventive subject manner provides apparatus, systems and methods to measure and tag specific amounts of electricity produced by power plants and match them with volumes of electricity consumed by end-users. Individual units of electricity production will be represented by blockchain tokens to ensure the transparency, incorruptibility and efficiency of the system. The invention is intended to be used in three ways: (1) to allow end-users to directly express their preferences for specific forms of energy production (e.g. renewable energy production);(2) to allow the energy distribution companies that supply electricity to end-users (from herein referred to as retailers) to link their electricity supply to specific forms and sources of production and deliver tangible proof of provenance of the specific amounts of energy sold to end-users; (3) to allow energy companies that both produce electricity and sell it to end-users to deliver tangible proof of provenance of the energy they have produced and sold to end-users. 
[0055] FIG. 3 Part 10b through Part 13b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred.
[0059] In accordance with the present invention, a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain. For the avoidance of doubt, this does not mean tracking energy introduced by each of the energy sources 1 because when energy is introduced into the common energy pool it is no longer possible to track its origin. However, tracking the transfer of energy tokens does enables a form of visualisation of the flow of energy through the energy provision system. This visualisation is useful in at least two respects, namely:
[0071] The distributed blockchain application can either work with a preset number of tokens or can include functionality for generating new tokens. In one example in which the distributed blockchain application works with a present number of tokens, the peer blockchain application 69 of the computing platform 9 has token issuing functionality; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the computing platform 9, which in response issues a corresponding number of tokens to the energy source 1 by crediting an account associated with that energy source 1 with the corresponding number of tokens. The computer platform 9 may digitally sign issued tokens to verify authenticity. In such an example, the transaction transferring tokens from the computing platform 9 to the energy source 1 can be used to verify the provenance of the corresponding energy. In another example the distributed block chain application includes functionality to generate additional tokens which is incorporated into the functionality of the peer blockchain application 35 of the energy sources 1; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the peer blockchain application 35, which in response issues a corresponding number of tokens to the energy source 1 by generating a transaction crediting an account associated with that energy source 1 with the corresponding number of tokens.
[0072] As discussed above, according to the invention each token is associated with an amount of energy introduced into the energy provision system. In this way, each token represents an amount of energy. In an example, the energy introduced into the energy provision system is measured in unit sizes of, for example 1 kWh, and a token is issued for each unit of introduced energy. In alternative examples, different tokens could be associated with different amounts of energy.

Regarding claim 10, MAYNE teaches all the limitations of claim 9.
MAYNE further teaches:
represent each respective portion of the multiple portions of the power plant capacity by a respective token ([0071, 0072]: “according to the invention each token is associated with an amount of energy introduced into the energy provision system. In this way, each token represents an amount of energy. In an example, the energy introduced into the energy provision system is measured in unit sizes of, for example 1 kWh, and a token is issued for each unit of introduced energy”. This teaches that a token is issued which represents a portion/unit of the power capacity); and
determine use of the each respective portion of the multiple portions of the power plant capacity by assigning the respective token to one of the token wallets (10a and 10b in FIG. 3, and [0055]: when an end user buys a token, the token is assigned to his/her private account which means the user can use the portion of energy associated with the token he/she bought. Assigning the token to the private account/(token wallet) determines the user associated with the private account can use the respective portion of power).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MAYNE in view of Gilbey (US 2018/0293572 A1, hereinafter as “Gilbey”). 
Regarding claim 5, MAYNE teaches all the limitations of claim 1, but does not explicitly teach the token wallet is identified using an identification code of the token wallet.
However, Gilbey teaches in an analogous art: 
the digital wallet is identified using an identification code of the digital wallet ([0049]: “The user account identifier generally includes data identifying the user account to be used for purposes of administering the user account. The user account identifier can also include data identifying the at least one digital wallet, which comprises the user account. … The data may include a user identification code ….”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MAYNE based on the teaching of Gilbey, to make the computer-implemented method wherein the token wallet is identified using an identification code of the token wallet. One of ordinary skill in the art would have been motivated to do this modification since it can help administer the user account/(wallet), as Gilbey teaches in [0049]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Kuesel (US 2014/0143557 A1): teaches a processor assigning power to different blocks using power tokens.
Meier (US 2008/0263373 A1): teaches a token-based power control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115